DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-16, and 24-30 of copending Application No. 16/209,601. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re obvious variation of each other. For example, see table 1 below. 
Claim 1 of current application 
Claim 1 of a copending application No. 16/209,601
A medical device-placing system, comprising: a medical-device tip-location sensor ("TLS") configured for placement on a chest of a patient; an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient, and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient; and an alternative-reality headset, including: a frame having electronic circuitry including 

Claim 2 of current application
Claim 2 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave 

Claim 3 of current application
Claim 3 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient.
The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient's limb.
Claim 4 of current application
Claim 4 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual 

Claim 5 of current application
Claim 5 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer, the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer.
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer, the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer.
Claim 6 of current application
Claim 6 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, the alternative-reality headset 

Claim 7 of current application
Claim 7 of a copending application No. 16/209,601
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer, the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset.
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer, the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset.
Claim 11 of current application
Claim 1 of a copending application No. 16/209,601
A medical device-placing system, comprising: a medical-device tip-location sensor ("TLS") including one or more magnetic sensors disposed in a housing configured for placement on a chest of a patient; an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient, and transform magnetic-sensor signals from the one or more magnetic sensor of the TLS into location information for a magnetized medical device within the patient when the TLS is placed on the chest of the patient; and 

Claim 12 of current application
Claim 15 of a copending application No. 16/209,601
The medical device-placing system according to claim 11, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer, the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify 

Claim 13 of current application
Claim 16 of a copending application No. 16/209,601
The medical device-placing system according to claim 12, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer, the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset.  

The anatomy-visualizing system according to claim 11, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer, the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset.
Claim 14 of current application
Claim 24 of a copending application No. 16/209,601
A method of a medical device-placing system, comprising: emitting ultrasound signals into a 

Claim 15 of current application
Claim 25 of a copending application No. 16/209,601
The method according to claim 14, further comprising: capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals; stitching the ultrasound-imaging frames together with a stitching algorithm; and segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
The method according to claim 24, further comprising: capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals; stitching the ultrasound-imaging frames together with a stitching algorithm; and  -33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Claim 16 of current application
Claim 26 of a copending application No. 16/209,601
The method according to claim 14, further comprising: transforming the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm; and 

Claim 17 of current application
Claim 27 of a copending application No. 16/209,601
The method according to claim 16, further comprising anchoring the virtual medical device and the objects of virtual anatomy to the patient limb over which the virtual medical device and the objects of virtual anatomy are displayed.
The method according to claim 26, further comprising anchoring the virtual medical device and the objects of virtual anatomy to the patient's limb over which the virtual medical device and the objects of virtual anatomy are displayed.
Claim 18 of current application
Claim 28 of a copending application No. 16/209,601
The method according to claim 14, further comprising: capturing in the memory of the console eye movements of the wearer using one or more eye-tracking cameras coupled to the frame of the alternative-reality headset; and processing the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the 

Claim 19 of current application
Claim 29 of a copending application No. 16/209,601
The method according to claim 14, further comprising: capturing in the memory of the console gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset; and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset.
The method according to claim 24, further comprising: capturing in the memory of the console gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset; and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset.
Claim 20 of current application
Claim 30 of a copending application No. 16/209,601
The method according to claim 14, further comprising: capturing in the memory of the console audio of the wearer using one or more microphones coupled to the frame of the alternative-reality headset; and processing the audio with an audio-



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "memory and a processor" in in lines 7 and 15.  It is unclear if the applicant is referring to the same memory and processor.
Claim 11 recites the limitation "memory and a processor" in in lines 7 and 15.  It is unclear if the applicant is referring to the same memory and processor.
Claim 14 recites the limitation "memory and a processor" in in lines 5 and 12.  It is unclear if the applicant is referring to the same memory and processor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533).
Regarding claim 1, Jones teaches A medical device-placing system (Figure 1), comprising: an alternative-reality headset (figure 1, element 100, paragraph 0026) including: a frame having electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055); and a display screen coupled to the frame through which a wearer of the alternative-reality headset can see the patient's limb (figure 1, element 110, paragraph 0024), the display screen configured to display over the patient a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach a medical-device tip-location sensor ("TLS") configured for placement on a chest of a patient; an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a medical-device tip-location sensor ("TLS") configured for placement on a chest of a patient (Figure 2, element 50, paragraph 0130); an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a console having electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient (figure 4, paragraph 0123), and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient (figure 2, paragraphs 0124 and 0130).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 3, Jones teaches The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical 

Regarding claim 4, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to the patient over which the virtual medical device and the objects of virtual anatomy are displayed (paragraphs 0023 and 0115).

Regarding claim 5, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 6, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands 

Regarding claim 7, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

Regarding claim 8, Jones teaches The medical device-placing system according to claim 1, however, Jones fails to explicitly teach wherein the TLS includes one or more magnetic sensors disposed in a housing, and wherein the TLS signals are magnetic-34-Docket No. 101672.0264P2 sensor signals from the one or more magnetic sensors available to the console for transforming the magnetic-sensor signals into the location information for the medical device.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches TLS includes one or more magnetic sensors disposed in a housing, and wherein the TLS signals are magnetic- -34-Docket No. 101672.0264P2 sensor signals from the one or more magnetic sensors available to the console for transforming the magnetic-sensor signals into the location information for the medical device (figure 2, paragraphs 0124 and 0130). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox 

Regarding claim 10, Jones teaches The medical device-placing system according to claim 1, however, Jones fails to explicitly teach wherein the medical device is a magnetized medical device.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the medical device is a magnetized medical device (figure 2, paragraphs 0124 and 0130).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetized medical device. This modification will result in more accurate placement of the medical device as it provides information regarding the position and orientation of the medical device. 

Regarding claim 11, Jones teaches A medical device-placing system, comprising: an alternative-reality headset (figure 1, element 100, paragraph 0026), including: a frame having electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055); and a display screen coupled to the frame through which display screen a wearer of the alternative-reality headset can see the patient (figure 1, element 110, paragraph 0024), the 
However, Jones fails to explicitly teach a medical-device tip-location sensor ("TLS") including one or more magnetic sensors disposed in a housing configured for placement on a chest of a patient; an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient, and transform magnetic-sensor signals from the one or more magnetic sensor of the TLS into location information for a magnetized medical device within the patient when the TLS is placed on the chest of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches A medical device-placing system, comprising: a medical-device tip-location sensor ("TLS") including one or more magnetic sensors disposed in a housing configured for placement on a chest of a patient (Figure 2, element 50, paragraph 0130); an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a console having electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient (figure 4, paragraph 0123), and transform magnetic-sensor signals from the one or more magnetic sensor of the TLS into location information for a magnetized medical device within 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 12, Jones teaches A medical device-placing system according to claim 11, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 13, Jones teaches A medical device-placing system according to claim 11, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands 

Regarding claim 14, Jones teaches A method of a medical device-placing system, comprising: displaying over the patient's limb on a see-through display screen of an alternative- reality headset (paragraph 0105) having electronic circuitry including memory and a processor in a frame (paragraph 0055) coupled to the display screen a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe; transforming the echoed ultrasound signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient; transforming magnetic-sensor signals from one or more magnetic sensors disposed within a housing of a medical-device tip-location sensor ("TLS") placed on a chest of the patient with the console into location information for a magnetized medical device within the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe (figure 2, paragraph 0120); transforming the echoed ultrasound signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 16, Jones teaches The method according to claim 14, further comprising: transforming the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm (Figure 18, paragraphs 0091, 0098, 0102, and 0115); and sending both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient's limb (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 17, Jones teaches The method according to claim 16, further comprising anchoring the virtual medical device and the objects of virtual anatomy to the patient over which the virtual medical device and the objects of virtual anatomy are displayed (paragraph 0023 and 0115). 

Regarding claim 18, Jones teaches The method according to claim 14, further comprising: capturing in the memory of the console eye movements of the wearer using one or more eye-tracking cameras coupled to the frame of the alternative-reality headset (paragraphs 0038 and 0051); and processing the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 19, Jones teaches The method according to claim 14, further comprising: capturing in the memory of the console gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056); and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 20, Jones teaches The method according to claim 14, further comprising: capturing in the memory of the console audio of the wearer using one or more microphones coupled to the frame of the alternative-reality headset (figure 9, element 612, paragraph 0054); and processing the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Mehi et al. (US Patent No. US7,901,358).

Regarding claim 2, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm to stitch the 

Regarding claim 15, Jones in the view of Cox teach The method according to claim 14, further comprising, however, they failed to explicitly teach capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals; stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals (see col 12, lines 21-62), stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Jensen et al. (US Patent No. US8,483,800).

Regarding claim 9, Jones in the view of Cox teach The medical device-placing system according to claim 8, however, they failed to explicitly teach wherein each magnetic sensor of the one or more magnetic sensors has a fixed spatial relationship to another magnetic sensor of the one or more magnetic sensors.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches each magnetic sensor of the one or more magnetic sensors has a fixed spatial relationship to another magnetic sensor of the one or more magnetic sensors (figures 3 and 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US2016/0278869, to Grunwald, in the subject of device and method for vascular access.
US Patent No. US776942, to Disilvestro, in the subject of method for monitoring the position of a prosthesis.
US Pub No. US2007/0078334, to Scully, in the subject of magnetic based position and orientation monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ZAINAB MOHAMMED ALDARRAJI/ Examiner, Art Unit 3793 

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793